Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In [0002], the meaning of the sentence “Also known as solid electrolyte is sulfide solid electrolyte.” is unclear.  In [0006], "crystalization" should be crystallization. In [0020], the phrase “replacing a part of Li2S to be used with Li2CO3, H2S a sulfide solid electrolyte” should have the H2S removed.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of of U.S. Patent No. 10,903,517 B2 in view of Kawakami (U.S. Patent Application Publication 2010/0047691 A1). 
Claims 1-4 of U.S. Patent No. 10,903,517 B2 teaches a method of forming a sulfide glass electrolyte comprising amorphizing a raw material composition that contains Li2S, P2S5 LiI, LiBr, and Li3N to obtain a solid electrolyte glass; and heating the solid electrolyte glass at a temperature of from 240° C. to 270° C.
This disclosure teaches the limitations of Claim 1 of the instant application, of a method for producing a sulfide solid electrolyte, the method comprising: an amorphizing step of obtaining a sulfide glass by amorphizing a first raw material composition including Li2S, P2S5, LiI and LiBr, and a heating step of heating the sulfide glass at a temperature equal to or higher than a crystallization temperature. 
Claims 1-4 of U.S. Patent No. 10,903,517 B2 do not teach that the sulfide glass composition comprises Li2CO3.
To solve the same problem of providing sulfide glass electrolytes for lithium batteries, Kawakami teaches that both Li2CO3 and Li3N are materials suitable for inclusion into a sulfide glass electrolyte for a lithium battery, and that both of these materials improve the lithium conductivity of the sulfide glass electrolyte (paragraph [0048]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Li3N in the method of Claims 1-4 of U.S. Patent No. 10,903,517 B2 with Li2CO3, based on the teachings of Kawakami.
Replacing the Li3N in the method of Claims 1-4 of U.S. Patent No. 10,903,517 B2 with Li2CO3 teaches the limitations of Claim 1, wherein the glass precursor comprises Li2CO3.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,093,780 in view of Kawakami (U.S. Patent Application Publication 2010/0047691 A1).
Claim 1 of copending Application No. 17,093,780 teaches a method for producing a sulfide solid electrolyte material, the method comprising: amorphizing a raw material composition containing Li2S, P2S5, LiI, LiBr, a potassium-containing compound and Li3N to obtain a sulfide glass, and crystallizing the sulfide glass by hot-pressing the sulfide glass.
This disclosure teaches the limitations of Claim 1 of the instant application, of a method for producing a sulfide solid electrolyte, the method comprising: an amorphizing step of obtaining a sulfide glass by amorphizing a first raw material composition including Li2S, P2S5, LiI and LiBr, and a heating step of heating the sulfide glass at a temperature equal to or higher than a crystallization temperature. 
To solve the same problem of providing sulfide glass electrolytes for lithium batteries, Kawakami teaches that both Li2CO3 and Li3N are materials suitable for inclusion into a sulfide glass electrolyte for a lithium battery, and that both of these materials improve the lithium conductivity of the sulfide glass electrolyte (paragraph [0048]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Li3N in the method of Claim 1 of copending Application No. 17,093,780 with Li2CO3, based on the teachings of Kawakami.
Replacing the Li3N in the method of Claim 1 of copending Application No. 17,093,780 with Li2CO3 teaches the limitations of Claim 1, wherein the glass precursor comprises Li2CO3.
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4-7 is/are  under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20160133989 A1) in view of Akridge et al. (US 4585714 A).
Regarding claim 1, Suzuki discloses a method for producing a sulfide solid electrolyte (see Abstract).  Suzuki discloses an amorphizing step of obtaining sulfide glass by amorphization of a raw material composition that contains at least Li2S, P2S5, Lil and LiBr and a heat treatment step of heating the sulfide glass at a temperature of 195° C or higher (see Abstract). Suzuki does not explicitly teach that the temperature of 195° C corresponds to the crystallization temperature. However, Suzuki discloses that the temperature of 195° C or higher is used during the heat treatment step in order to access a crystalline phase (see [0028] and [0030]). Therefore, the temperature of 195° C is within the claimed range of “equal to or greater than a crystallization temperature.” 
Suzuki does not disclose the addition of Li2CO3 to the raw material composition.
Akridge teaches a similar lithium cation conductor for use as a solid state electrolyte (see Abstract). Akridge teaches a composition including P2S5, Li2S, Li2CO3, LiX where X is I, Br, Cl, or F (Pg2/C1/L1-24). Akridge further teaches Li2CO3 functions as a network former and resulted in glasses with excellent conductivity (Pg3/C3/L65-68 and L50-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the addition of Li2CO3, as taught by Akridge, as a material in the solid electrolyte composition of Suzuki in order to aid glass formation and conductivity. 

Regarding claim 4, Akridge teaches that the ratio should be provided such that the ratio amount of Li2CO3 to Li2S ranges from (0.25-2):1 (Pg2/C1/L1-24), which overlaps the claimed range. For example, when the amount of Li2CO3 and Li2S are equimolar (i.e. 1:1) the ratio A is 50 mole% which is within the claimed range. Additionally, Suzuki teaches that using a composition wherein the Li2S ratio is high results in residual Li2S present in the solid electrolyte material which reacts with water to produce H2S (see [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the overlapping portion of the claimed range and the amounts of Li2S and Li2CO3 as taught by Akridge for the solid electrode material of modified Suzuki with the reasonable expectation that such a selection would achieve reducing the evolution of H2S gas. Overlapping ranges are prima facie obvious (see MPEP 2144.05, I).

Regarding claim 5, Akridge teaches that the ratio should be provided such that the ratio amount of Li2CO3 to Li2S ranges from (0.25-2):1 (Pg2/C1/L1-24), which overlaps the claimed range. For example, when the amount of Li2CO3 and Li2S are equimolar (i.e. 1:1) the ratio A is 50 mole% which is within the claimed range. Additionally, Suzuki teaches that using a composition wherein the Li2S ratio is high results in residual Li2S present in the solid electrolyte material which reacts with water to produce H2S (see [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the overlapping portion of the claimed range and the amounts of Li2S and Li2CO3 as taught by Akridge for the solid electrode material of modified Suzuki with the reasonable expectation that such a selection would achieve reducing the evolution of H2S gas. Overlapping ranges are prima facie obvious (see MPEP 2144.05, I).

Regarding claim 6, Akridge teaches that the ratio should be provided such that the ratio of the molar amount of P2S5 to Li2S to Li2CO3 ranges from (0.5-2):(0.25-2):1 (see Pg2/C1/L1-24), which overlaps the claimed range. For example, when the amount of P2S5, Li2CO3, and, Li2S have the ratio 0.5:1.1:1 giving a ratio B of 77 mole% which is within the claimed range. Suzuki teaches that using a composition wherein the Li2S ratio is high results in residual Li2S present in the solid electrolyte material which reacts with water to produce H2S. Suzuki further teaches when the composition is near the ratio of Li2S:P2S5=75:25 the sulfide solid electrolyte material has high chemical stability (see [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the overlapping portion of the claimed range and the amounts of P2S5, Li2S, and Li2CO3 taught by Akridge for the solid electrode material of modified Suzuki with the reasonable expectation that such a selection would achieve reduced H2S evolution and increased chemical stability. Overlapping ranges are prima facie obvious (see MPEP 2144.05, I).
Regarding claim 7, modified Suzuki rendered obvious the sulfide solid electrolyte composed of Li2S, P2S5, Lil, LiBr and Li2CO3. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Therefore, the X-ray diffraction pattern as claimed is necessarily present for the material composed of Li2S, P2S5, Lil, LiBr and Li2CO3. Further, Suzuki teaches peaks at 2Θ = 21.0° ± 0.5°, 28.0° ± 0.5° in an X-ray diffraction measurement using CuΚα radiation are common to sulfide solid electrolyte materials (see [0055]). While Suzuki does disclose that the crystal phase associated with the peaks at 2Θ = 21.0° and 28.0° is a less preferred phase for Li ion conductivity the materials remain operable as a sulfide solid electrolyte (see [0055]). 

Claim(s) 2-3 is/are  under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20160133989 A1) in view of Akridge et al. (US 4585714 A) and further in view of Mascaraque et al. (J. Mater. Res., Vol. 30, No. 19, 2015).

Regarding claim 2, Suzuki discloses a method for producing a sulfide solid electrolyte (see Abstract).  Suzuki discloses an amorphizing step of obtaining sulfide glass by amorphization of a raw material composition that contains at least Li2S, P2S5, Lil, and LiBr and a heat treatment step of heating the sulfide glass at a temperature of 195° C or higher (see Abstract). Suzuki does not explicitly teach that the temperature of 195° C corresponds to the crystallization temperature. However, Suzuki discloses that the temperature of 195° C or higher is used during the heat treatment step in order to access a crystalline phase (see [0028] and [0030]). Therefore, the temperature of 195° C is within the claimed range. 
Suzuki does not disclose the addition of Li2CO3 to the raw material composition.
Akridge teaches a similar lithium cation conductor for use as a solid state electrolyte (see Abstract). Akridge teaches the composition including P2S5, Li2S, Li2CO3, LiX where X is I, Br, Cl, or F (Pg2/C1/L1-24). Akridge further teaches Li2CO3 functions as a network former and resulted in glasses with excellent conductivity (Pg3/C3/L65-68 and L50-53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the addition of Li2CO3, as taught by Akridge, as a material in the composition of Suzuki in order to aid glass formation and conductivity. 
Suzuki does not disclose the forming a sulfide glass precursor, adding Li2S to the sulfide glass precursor and further amorphizing. 
Mascaraque teaches similar Li2S containing glasses used as solid electrolytes in lithium batteries (see Abstract). Mascaraque teaches preparing LiPON glass by melt-quenching, adding Li2S to the LiPON, and then mechanical milling (see Pg2941/C(left)/Section: II, A-B) which corresponds to the claim limitation “forming a sulfide glass precursor by amorphizing …, adding Li2S to the sulfide glass precursor, and further amorphizing.” Mascaraque further teaches that materials with Li2S have low chemical durability and high degradation in air making it necessary to manipulation these materials in an inert atmosphere (see Pg2940/C(left)/3rd sentence).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of forming a glass, adding Li2S, and then mechanically milling, as taught by Mascaraque when making the solid electrolyte of modified Suzuki due to the low chemical stability of Li2S materials requiring an inert atmosphere. 

Regarding claim 3, Mascaraque teaches preparing LiPON glass by melt-quenching, adding Li2S to the LiPON, and then mechanical milling (see Pg2941/C(left)/Section: II, A-B). Mascaraque teaches adding the Li2S to a glass which does not already contain Li2S. Furthermore, Mascaraque teaches that materials with Li2S have low chemical durability and high degradation in air making it necessary to manipulation these materials in an inert atmosphere (see Pg2940/C(left)/3rd sentence).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of forming a glass that does not contain Li2S, adding Li2S, and then mechanically milling, as taught by Mascaraque when making the solid electrolyte of modified Suzuki due to the low chemical stability of Li2S materials requiring an inert atmosphere.

Relevant Art Considered
	Ohtomo et al. (US 2012/0301796 A1) teaches a method for producing a sulfide solid electrolyte with two vitrification steps (see Abstract and Fig. 1). 
	Osada et al. (US 2016/0149259 A1) teaches a sulfide electrolyte material including Li, P, I, and S as its constituent elements (see Abstract and Fig.2).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/SADIE WHITE/Primary Examiner, Art Unit 1721